Citation Nr: 0934373	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  05-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Whether new and material evidence exists to reopen a 
prior claim for entitlement to service connection for 
pulmonary tuberculosis.  


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel

INTRODUCTION

The Veteran had Philippine Scout service from May 1946 to 
February 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines.  The claims folder was subsequently 
transferred to the RO in Los Angeles, California.    

In March 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
additional development.  The action specified in the March 
2007 Remand completed, the matter has been properly returned 
to the Board for appellate consideration.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted new evidence to the Board in July 2009 
and did not waive RO review.  Therefore, the case must be 
remanded so that the RO can consider this additional evidence 
and readjudicate the claim.  See 38 C.F.R. § 20.1304(c).  

Additionally, the Veteran testified before a Veterans' Law 
Judge at a Board hearing in July 2006.  This Veterans' Law 
Judge is no longer employed by the Board.  In July 2009, the 
Board sent the Veteran a letter, asking him if he wanted a 
new hearing.  However, this letter was returned as 
undeliverable.  

It appears that the letter was not properly addressed in that 
it did not include the Veteran's apartment number.  As the 
law requires that the Veterans' Law Judge who conducts a 
hearing on appeal must also render a decision on that appeal, 
the case must be remanded to afford the Veteran an 
opportunity to have a new hearing before a member of the 
Board, if he so desires.  See 38 C.F.R. § 20.707.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be notified of his 
right to a new hearing before a member of 
the Board and given at least thirty days 
to respond indicating whether or not he 
wants a new hearing.  If the Veteran does 
request another hearing, the RO should 
schedule a hearing as soon as possible.  

2.  After a hearing has been held or the 
Veteran has indicated that he does not 
want a hearing, this case should again be 
reviewed by the RO on the basis of the 
additional evidence, including the new 
evidence submitted by the Veteran in July 
2009.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


